Citation Nr: 0529647	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.

This case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900 (c), and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The veteran informed VA (in a statement in support of his 
claim dated in September 2005) that he had been hospitalized 
at the VA Medical Center in Gulfport, Mississippi for his 
PTSD between November 12, 2004 and December 15, 2004.  The 
records of this hospitalization are not currently associated 
with the claims file.  They should be obtained.

Additionally, the veteran's claims file reflects that the 
veteran's last psychiatric examination for VA purposes was 
conducted in September 2002.  Updated treatment records 
should be obtained, and a new VA examination is necessary to 
determine the veteran's current level of disability.

Therefore, this matter is remanded for the following action:

1.  Ensure that the duty-to-notify and 
duty-to-assist requirements are fully 
complied with and satisfied.  The veteran 
should be specifically asked to submit 
any evidence in his possession which 
pertains to his claim.  

2.  Obtain the veteran's medical records 
from the VA Medical Centers in Pensacola, 
Florida and Gulfport, Mississippi for 
psychiatric treatment from August 2002 to 
the present.  Of particular importance 
are the treatment records stemming from 
the veteran's hospitalization at the VAMC 
in Gulfport between November 12, 2004 and 
December 15, 2004.  

3.  Following receipt of the veteran's VA 
treatment records, schedule the veteran 
for an examination of his PTSD, the 
report of which should be associated with 
the claims file.  

4.  When the development requested has 
been completed, the claims should again 
be reviewed by the RO.  If the benefits 
sought are not granted, the veteran 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


